ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-278, concluding that BRADLEY J. WEIL of WAYNE, who was admitted to the bar of this State in 1987, should be censured for violating RPC 1.15(a) (failure to safeguard funds), RPC 5.5(a)(1) (practicing law while ineligible), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that BRADLEY J. WEIL is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.